Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22 are pending in this application.


Allowable Subject Matter

Claims 1-22 are allowed over the prior art of record.

The prior art of record, alone or in combination with each other, does not expressly disclose A system comprising: one or more processors; and a non-transitory machine-readable storage medium, including instructions that, when executed by one or more processors, cause the one or more processors to perform operations including: detecting an event that triggers loading of a file system from nonvolatile storage into volatile memory of a diskless system, wherein the nonvolatile storage is embedded in the diskless system; in response to detecting the event: retrieving configuration data for an operating system from a datastore, wherein the configuration data is partial configuration data that specifies a subset of configurable features of the operating system, wherein the datastore is located outside of the file system, and wherein the operating system is stored in the nonvolatile storage; determining another subset of configurable features of the operating system based on a default configuration or a previous configuration of the operating system; and configuring the operating system in accordance with the configuration data and with the other subset of configurable features; and facilitating loading of the file system from the nonvolatile storage into the volatile memory of the diskless system, wherein the operating system is executing while the file system is loaded on the diskless system.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169